The judgment of the court was pronounqed by
Slidell* J.
Thorn McGrath desired t° oppose the tableau of distributiou filed by the syndic, but the court refused them permission to do so, upoh the ground that it came too late, au order of homologation having been rendered, although not yet signed.
The order of homologation was irregular. The notice to creditors of the filing of the tableau, was published without any order for publication.
It is therefore decreed, that the judgment of the court below be reversed, and the cause remanded for further proceedings according to law; (he appellee paying the costs of this appeal.